Citation Nr: 0211215	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  94-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a separate disability rating for a hamstring 
disability.

(The issues of entitlement to an increased rating for 
residuals of shell fragment wound of the left thigh, muscle 
group XIV, currently evaluated at 40 percent and entitlement 
to an increased rating for residuals of shell fragment wound 
of the left leg, muscle group XI, currently evaluated at 30 
percent, will be the subjects of a subsequent Board 
decision.)

(The issues of entitlement to an increased rating for 
residuals of shell fragment wound of the right thigh, muscle 
group XIV, currently evaluated at 30 percent and entitlement 
to an increased rating for residuals of shell fragment wound 
of the right leg, muscle group XI, currently evaluated at 20 
percent will be the subject of a post-development decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This appeal arises from rating decisions from the Department 
of Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO) that in part denied service connection for back 
pain, denied service connection for hamstring problems, and 
denied a temporary total evaluation because of hospital 
treatment in excess of 21 days for a service connected 
condition (38 C.F.R. § 4.29) or because of treatment for a 
service connection condition requiring convalescence 
(38 C.F.R. § 4.30).  Appeals were perfected as to these 
issues.  By rating action of December 1995, service 
connection for low back pain was granted and by rating action 
of July 1998, the temporary total evaluation was granted; 
therefore, these issues are no longer on appeal.  

Pursuant to the veteran's requests, hearings at the RO before 
a local hearing officer were held in September 1994 and 
February 1997; transcripts of the hearings are in the claims 
file.  Additionally, pursuant to a request for clarification, 
in July 2002, the veteran declined a hearing before a Member 
of the Board.

This case was remanded in September 2000 for further 
development.  The case was thereafter returned to the Board.

Additionally, the veteran has contended that he is 
unemployable due to his service connected disabilities.  The 
RO has not developed the issue of entitlement to benefits 
based on individual unemployability (TDIU).  This issue is 
not inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action.

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for residuals of shell 
fragment wound of the left thigh, muscle group XIV, currently 
evaluated at 40 percent and entitlement to an increased 
rating for residuals of shell fragment wound of the left leg, 
muscle group XI, currently evaluated at 30 percent.  This 
development is pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.

As noted in the September 2000 Board Remand, the veteran 
filed a notice of disagreement by means of a June 1999 VA 
form 646 to a January 1999 rating decision as to the issues 
of increased rating for residuals of shell fragment wound of 
the right leg, muscle group XI, and residuals of shell 
fragment wound of the right thigh, muscle group XIV.  The 
filing of a notice of disagreement initiates the appellate 
process, and mandates the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Action on these issues will be deferred, pending development 
action noted above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
separate disability rating for a hamstring disability has 
been obtained.

2.  The symptomatology related to the veteran's hamstring 
disability is rated together with the symptoms from the 
service connected right and left leg muscle disabilities, and 
increased ratings were granted for residuals of shell 
fragment wound of the left thigh, muscle group XIV and 
residuals of shell fragment wound of the right thigh, muscle 
group XIV, to take into account the hamstring disability.  To 
rate the hamstring disability separately would be pyramiding.  


CONCLUSION OF LAW

The criteria for a grant of a separate disability rating for 
a hamstring disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 and Supp. 2002); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.27, 4.40, 4.48, 4.49, 4.50, 
4.51, 4.56, 4.72, 4.73, Diagnostic Code 5314 (as in effect 
prior to and subsequent to July 3, 1997, as applicable).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the veteran's claim for entitlement to a separate rating for 
a hamstring disability.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him as 
to this issue.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this regard there has been notice as to information 
needed, examinations have been provided, treatment records 
have been obtained, and there have been rating decisions and 
a statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The SOC, SSOC, and the letters 
collectively inform the veteran of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, __ Vet. App. __,  __, No. 01-997, 
slip op. at 7, 2002 WL 1357300, at *4 (June 19, 2002).  
Further, it appears that all pertinent evidence has been 
obtained.  As such and in light of the decision in this case, 
there is no evidence that there are additional records that 
should or could be obtained, nor is there evidence that the 
administration of another examination or other development is 
necessary.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
disability or the same manifestations under various diagnoses 
is prohibited.  38 C.F.R. § 4.14 (2001).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.

The veteran's service connected shell fragment wound of the 
left thigh, muscle group XIV, and right thigh, muscle group 
XIV are each rated at 40 percent under Diagnostic Code (DC) 
5314 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  The regulations pertaining to rating muscle injuries were 
revised effective July 3, 1997.  The Court has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The Board has reviewed the facts of 
the veteran's case in light of the original and revised 
regulations.  The revision, as it pertains to this case is 
not significant, nor is one set of regulations more favorable 
than the other.

Under the "old" regulations pertaining to rating muscle 
injuries in effect prior to July 3, 1997, it is noted that in 
rating disability from injuries of the musculoskeletal 
system, attention is to given first to the deeper structures 
injured, bones, joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the missile, 
establishes severe muscle injury and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to a rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72 (1996).

The veteran's residuals of shell fragment wound of the left 
thigh, muscle group XIV and right thigh, muscle group XIV, 
are rated under Diagnostic Code 5314, which provides:  

5314  Group XIV.  Anterior thigh group. 
(1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; 
(5) vastus internus; (6) tensor vaginae 
femoris.  (Function:  Extension of knee 
(2, 3, 4, 5) simultaneous flexion of hip 
and flexion of knee (1), tension of 
fascia lata and iliotibial (Maissiat's) 
band, acting with XVII, 1, in postural 
support of body (6), acting with 
hamstrings in synchronizing hip and knee 
(1, 2).)
Severe...............................40

38 C.F.R. § 4.73, Diagnostic Code 5314 (1996).  

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma are enumerated in 38 C.F.R. § 4.56 
and include:

 (d) Severe disability of muscles.
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.
History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.
Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic ones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. §  4.56 (1996)

Prior to July 3, 1997, the Ratings Schedule provided the 
disability of a muscle group is not based solely on impaired 
joint motion but its ability to perform the normal working 
movements of the body and the functional loss.  Principal 
symptoms are weakness, fatigability, coordination, swelling, 
deformity, and atrophy.  The principal factors are impairment 
of coordination, strength of scar bound muscles, and lowering 
of fatigue or pain threshold.  Skin scars are incidental and 
negligible, but allow for envisaging the whole track of the 
missile, including any bony or nerve involvement.  It is the 
deep intramuscular and intermuscular scarring which is 
disabling.  Through-and-through wounds of the deep structures 
almost invariably cause intermuscular scarring so that 
muscles no longer work smoothly but pull against other 
muscles so that there is incoordination and loss of strength.  
Prolonged exertion brings about fatigue and pain, thus, 
interfering with function.  38 C.F.R. §§ 4.40, 4.48, 4.49, 
4.50, and 4.51 (1996).

Under the "new" regulations pertaining to rating muscle 
injuries in effect as of July 3, 1997, Diagnostic Code 5314 
provides:

5314  Group XIV.  Function: Extension of 
knee (2, 3, 4, 5); simultaneous flexion 
of hip and flexion of knee (1); tension 
of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII (1) 
in postural support of body (6); acting 
with hamstrings in synchronizing hip and 
knee (1, 2).  Anterior thigh group:  (1) 
Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) 
vastus internus; (6) tensor vaginae 
femoris.
Severe..............................40

38 C.F.R. §  4.73, Diagnostic Code 5314 (2001).

Factors to be considered in the evaluation of muscle 
disabilities are enumerated in 38 C.F.R. § 4.56 and include:

(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage in 
minimal.

(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.

(d)...(4) Severe disability of muscles.
(i) Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization or a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.
(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:
(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.
(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than rue skin covering in 
an area where bone is normally protected 
by muscle.
(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
(D)  Visible or measurable atrophy.
(E)  Adaptive contraction of an opposing 
group of muscles.
(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (2001).

The veteran's service medical records show that in October 
1966 he sustained multiple fragment wounds of both lower 
extremities with skin and muscle loss of the left posterior 
leg.  By rating action of December 1967, service connection 
for shell fragment wound left thigh, muscle group XIV, shell 
fragment wound right thigh, muscle group XIV, shell fragment 
wound left leg, muscle group XI, and shell fragment wound 
right leg, muscle group XI, was granted.

The veteran has contended that he suffers hamstring 
contractures that are the result of his service connected 
right and left leg muscle disabilities.  VA examinations and 
outpatient treatment and private treatment records show the 
veteran had muscle damage and tissue loss due to the service 
connected shell fragment wounds.  On examination, the veteran 
had hamstring cramps.  VA and private physicians have 
indicated that the veteran's hamstring complaints are 
associated with the service connected shell fragment wounds 
of the leg and thigh rather than a separate disability. 

By rating action of March 2002, based on the VA examinations, 
the service connected disabilities of muscle groups XI and 
XIV of the left and right legs were recharacterized to 
include a hamstring disability and the evaluations of the 
residuals of a shell fragment wound, left thigh, muscle group 
XIV, with retained foreign bodies and hamstring contractures, 
and residuals of shell fragment wound, right thigh, muscle 
group XIV with retained foreign bodies and hamstring 
contractures were each increased from 30 percent to 40 
percent, to include the hamstring disability. 

The Board emphasizes that the current 40 percent evaluation 
for the right and left leg service connected muscle group XIV 
disabilities takes the symptomatology from the hamstring 
disability into consideration.  As such to provide additional 
compensation for the hamstring symptoms as a separate 
disorder would amount to pyramiding, which is prohibited.  38 
C.F.R. § 4.14.  

Therefore, as rating the veteran separately for a hamstring 
disability is not permitted by regulation, the benefits 
sought on appeal are denied.


ORDER

Entitlement to a separate disability rating for a hamstring 
disability is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

